Citation Nr: 1548478	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-23 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a sleep disability, to include sleep apnea.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to January 1969, including service in Vietnam.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In relevant part, the February 2010 rating decision denied service connection for bilateral hearing loss and tinnitus.  The August 2011 rating decision, in pertinet part, denied service connection for sleep problems and sleep apnea.  It also denied entitlement to a rating in excess of 20 percent for diabetes mellitus.  

The appellant and his wife testified before the undersigned at a Board videoconference hearing in September 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue of entitlement to adaptive housing has been raised by the record in claims submitted in May 2015 and August 2015, but has not been adjudicated by the Agenc y of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral hearing loss and a sleep disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  Resoling all doubt in favor of the Veteran, tinnitus had its onset during military service and has continued since that time.

2.  The Veteran's diabetes mellitus requires daily insulin, oral medication and a restricted diet; regulation of activities has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Veteran's claim of service connection for tinnitus has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Turning to the Veteran's increased rating claim for diabetes mellitus, VA's duty to notify was satisfied through letters dated in September 2010 and April 2011, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All relevant post-service treatment records identified by the Veteran and Social Security Administration records have also been obtained.  The Veteran has not identified any additional records that should be acquired prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims on appeal.  These examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the September 2015 Board videoconference hearing, the undersigned asked questions designed to ensure that the Veteran was aware of the issues before the Board and that all relevant records were included in the claims file.  Such questions were designed to elicit testimony that could substantiate the claims.  In light of these factors, the Board finds the duties imposed by Bryant were met.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154)(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that tinnitus is due to military service.  Specifically, he contends that while stationed in Vietnam, he was involved in an explosion.  Following the event, he suffered ringing in his ears, which never completely went away.  He reports that tinnitus has continued since that time.

The appellant's DD Form-214 reflects that his military occupation specialty (MOS) was light weapons infantryman.  His DD Form-214 also demonstrates that his medals and decorations include the Purple Heart and the Combat Infantryman Badge.  Thus, acoustic trauma is consistent with his service.

Service treatment records are negative for any complaints, findings, or diagnosis of tinnitus.  The October 1968 separation examination revealed a normal clinical evaluation of the ears.  However in the accompanying report of medical history, the appellant reported trouble with his ears, nose and throat.

The Veteran was afforded a VA examination in October 2009.  The examiner noted that the appellant's claims file was not available, however, he was in receipt of the Combat Infantry Badge and a Purple Heart Medal, thus in-service acoustic trauma and exposure were conceded.  At the time of the examination, the appellant described a significant history of military noise exposure, including artillery fire, vehicle noise and mortar attacks.  He also reported a mortar attack which left him with bleeding ears, nose and eyes.  He mentioned that hearing protection was not used during service.  The Veteran also had a history of occupational noise exposure with sporadic use of hearing protection.  Occupational noise exposure included working in farming, in a factory and in construction work.  There was no history of recreational noise exposure.  The appellant stated that he first noticed tinnitus while stationed in Vietnam after the mortar attack.

The examiner diagnosed bilateral tinnitus and determined that the condition was at least as likely as not caused by or a result of conceded in-service acoustic trauma and noise exposure.  The examiner indicated that her opinion was based on the appellant's claims file being unavailable at the time of the examination.  She noted that the Veteran was in receipt of the Combat Infantryman Badge and a Purple Heart Medal.  Therefore, acoustic trauma and noise exposure were conceded.  Moreover, there was no induction or separation audiometric data to either support or disprove the appellant's claim, and with concede acoustic trauma, his tinnitus was at least as likely as not due to in-service military noise exposure and not to some unknown etiology.

In a December 2009 addendum opinion, the examiner determined that tinnitus was less likely as not caused by or a result of the conceded in-service military noise exposure.  In support of her opinion, she noted that, after reviewing the claims file, the appellant's entrance and separation examinations showed hearing within normal limits with no threshold shifts for VA purposes.  Therefore, the appellant's tinnitus was less likely as not related to in-service noise exposure and more likely related to some unknown etiology instead.  She also noted that the Veteran reported a significant history of civilian noise exposure that may have contributed to his current hearing loss.

In a private treatment record dated in March 2010, it was not noted that the appellant had bilateral tinnitus, which was constant, and was reported as starting following a 1967 explosion in Vietnam.  

During the September 2015 Board videoconference hearing, the appellant reported that he used a number of weapons during military service without the use of hearing protection.  He also described a mortar attack where he was knocked unconscious.  Following the incident, he heard ringing in his ears.  He continued to have ringing in his ear following service.  The Veteran's wife also testified that he had complained of ringing in his ears since separation from service. 

Analysis

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus. 

As previously discussed, the Veteran's MOS was in weapons, a position consistent with noise exposure.  His medals and decorations include the Purple Heart and the Combat Infantryman Badge.  Accordingly, in-service noise exposure is established.  38 U.S.C.A. § 1154(a).

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's tinnitus is related to such in-service exposure.

During the development of the Veteran's claim he was afforded a VA examination in October 2009, at which time he again indicated that that he had suffered from tinnitus since service.  Although the examiner initially provided a positive etiological opinion, after reviewing the appellant's service treatment records, she opined that the Veteran's tinnitus was less likely as not related to his active service, based on audiometric findings of normal hearing at service discharge.  

The Board notes that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology in the case of a chronic disease.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since military service.  The Board finds the Veteran's statements regarding the onset of tinnitus credible. Again, for chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on evidence of continuity of symptomatology.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).



II.  Increased Rating 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the Board considers all evidence of record, the more critical evidence consists of the evidence generated during the period up to one year before the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The Board must also consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Under the rating criteria, diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  Id.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 Diabetes mellitus disabling.  Id.  

When insulin and a restricted diet are required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  Id.  

The adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id.  at Note 1.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Id.  See also Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

Factual Background

The Veteran's diabetes mellitus has been assigned a 20 percent disability rating.  He asserts that a higher rating is warranted.

VA treatment records demonstrate that the Veteran's diabetes mellitus requires daily insulin and oral medication.  Nutrition reports indicate that he was placed on a diabetic diet which consisted of low fat, low cholesterol and low sodium.  The records also suggest that the Veteran establish an exercise routine.  However, the records do not suggest that regulation of activities due to diabetes mellitus been required.

The Veteran was afforded a VA examination in June 2010.  It was noted that treatment for diabetes mellitus included oral medications and insulin.  There were no episodes of ketoacidosis or hypoglycemic reactions in the past 12 months, to include hospitalizations.  There were no restricted activities in order to maintain stable blood sugar and no bowel or bladder problems related to the diabetes.  It was noted that the Veteran was service-connected for complications of diabetes which included atrial fibrillation, neuropathy and erectile dysfunction. 

The report following an October 2011 VA examination indicated that the Veteran's treatment for his diabetes mellitus included prescribed insulin more than 1 time per day.  The condition did not require regulation of activities as part of medical management for diabetes mellitus.  It was noted that the Veteran visited his diabetes care less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions and had not been hospitalized for either condition in the past 12 months.  There was also no progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.  Complications associated with diabetes mellitus include diabetic peripheral neuropathy and erectile dysfunction. 

During the Board videoconference hearing, the appellant indicated that his diabetes required insulin, a restricted diet and restricted or limited activities.  With regard to restricted activities, he said that his treating physician advised him not to walk until he was able to get a walker or other assistance.  However, he was advised to go swimming.

Analysis

After a review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for any portion of the rating period on appeal.  In this regard, the record demonstrates that the Veteran's diabetes mellitus requires daily insulin, oral medication and a restricted diet.  Despite his assertions that his activities have been restricted, the medical evidence demonstrates that there are no restrictions of activities as a result of diabetes mellitus.  Notably, neither VA examiner determined that the Veteran activities were restricted due to diabetes mellitus.  Further, VA treatment records reveal that it was suggested that the appellant establish an exercise routine (swimming).  Moreover, there is no evidence to indicate that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring two hospitalizations per year or twice monthly visits to a diabetic care provider.  Therefore, a higher rating is not warranted at this time.

The Board notes that the record demonstrates that the Veteran has peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction and chronic atrial fibrillation due to his service-connected diabetes mellitus.  However, as noted, service connection for these disabilities has been awarded.  No other complications have been attributed to the diabetes mellitus.

As the Veteran's diabetes mellitus has required only oral medications, insulin and a restricted diet, a rating higher than 20 percent for diabetes mellitus is not warranted.  38 C.F.R. § 4.119, Code 7913.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.  





REMAND

The Veteran asserts that his bilateral hearing loss is due to military service.  
Specifically, he contends that while stationed in Vietnam, he was involved in an explosion, which caused hearing loss in his right ear.  

As previously noted, the Veteran was afforded a VA examination in October 2009 where he was diagnosed with bilateral sensorineural hearing loss.  The examiner determined that the condition was related to acoustic trauma during military service.  However, in a December 2009 addendum opinion, following review of the claims file, the examiner determined that the appellant's bilateral hearing loss was not related to acoustic trauma during military service.  She noted that the Veteran had hearing within normal limits at entrance to and separation from military service, with no not threshold shifts for VA purposes being noted.  

Initially, the Board points out that the standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted at entrance to military service was reported in ASA Units. Therefore, the military audiogram in this case must be converted from ASA to ISO.

After converting the values (reported in ASA units) for auditory thresholds in the January 1967 entrance examination to the new standard (ISO units), it can be seen that the Veteran had a slight shift in hearing acuity in the right ear at the time of October 1968 separation examination.  

Further, the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board notes that the VA examiner's opinion was based, in pertinent part, on the appellant having hearing within normal limits at entrance to and separation from military service.  However, the absence of in-service hearing loss in not fatal to the claim.

In light of the foregoing, the Board finds that an additional VA audiological examination should be provided to determine the etiology of the Veteran's bilateral hearing loss.  

With regard to service connection for sleep apnea, the appellant contends that the disorder began during service and has continued since that time.  Specifically, he stated that he would lie down in the jungle while another solider would stay alert.  He would awake gasping for air and was told by fellow soldiers that he wasn't breathing while he was sleeping.  The Veteran reported that he thought the symptom was normal and that it was just being "scared."  During the Board videoconference hearing, the appellant's wife testified that she noticed that he would stop breathing while sleeping and she would wake him up.  A review of the VA treatment records dated in October 2010 demonstrates that the Veteran was diagnosed with severe sleep disorder.

In light of the competent and credible lay evidence of record, the Board finds that a VA examination should be provided to determine the etiology of the appellant's sleep disability.  

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss disability.  The examiner must review the claims file and note such review in the examination report. 

Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability is related to military service. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner must remember to convert the in-service audiometric readings for the January 1967 entrance examination  from ASA to ISO units and to discuss the significance of any set of readings indicating some clinical level of hearing loss and/or any significant threshold shifts in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed sleep disorder.  The claims file, including this remand must be reviewed the by the examiner and such review should be noted in the examination report.

Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep disability is related to military service. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Thereafter, readjudicate the issues on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


